GIEDERSLEEVE, J.
The action is to recover commission for procuring for the defendant a contract to engrave certain bonds. The contract was made, the work done, and it clearly appears from the evidence that the plaintiff was the procuring cause. The liability of the defendant rests upon the alleged promise by one Gilbert, the superintendent of defendant, that plaintiff should have 10 per cent, commission, and upon the authority of said Gilbert to bind the defendant.' The plaintiff testified that Gilbert took charge of defendant’s place and made its contracts. Gilbert, the only witness called by defendant, testified that he had no authority in the matter, but added that the president of the defendant company said he would-be willing to allow plaintiff a 10 per cent, commission after the money for the contract was received. *1061Plaintiff further testified that he saw in defendant’s office, upon a card index, a record of the contract for engraving and a note thereon as follows: “Ten per cent, commission to Coles.” This latter testimony was not denied. The learned trial judge submitted the disputed questions of fact to the jury, with proper instructions upon the law, and the jury found for the plaintiff. The judgment should not be disturbed, were it not for an obvious error in computing the amount due plaintiff for commission.
The judgment must be modified, by reducing the amount of the verdict to the sum of $525.39, and, as .modified, affirmed, without costs to either party. All concur.